Opinion by
Rice, P. J.,
Without attempting to define the precise limits within which a court of equity will interfere to restrain parties from availing themselves of judgments obtained at law, it is perfectly safe to say that it has not the revisorj jurisdiction over them of a court of error or appeal. And this is as true of judgments obtained before a justice as it is of those obtained in a court of record. Where a justice of the peace has jurisdiction of the parties and the cause of action, and proceeds in the mode prescribed by law to judgment, the remedy for the correction of his errors, whether of fact or of law, is by appeal; where the proceedings, as shown by his record, are irregular or contrary to law, the party aggrieved has a remedy by certiorari. He cannot neglect to avail himself of these remedies and then appeal to a court of equity to restrain his adversary from enforcing the judgment upon the ground that he was not personally liable to the plaintiff upon the facts of the case, or that the statement of the plaintiff’s demand as entered on the docket of the justice does not show all the elements of a perfect legal liability, formally pleaded. Such *177a judgment is not absolutely void, but only erroneous or irregular, and the legal remedies for reviewing, correcting and setting it aside are adequate. Hence the authorities cited to show that there was no personal liability on the part of the members or officers of the association have no direct application. That question was determined by the judgment entered by the justice— assuming that the record shows a personal judgment against the parties served with process — and is not open for review in this suit. Nor would the fact that the execution was not warranted and supported b} the judgment give equity jurisdiction in the absence of special facts going to show that the ordinary remedy for setting aside such an execution, by certiorari, would be inadequate.
We come then to the single question in the case, namely: does the record on the docket of the justice of the peace show a personal judgment against the plaintiff in this bill ?
We need hardly stop to say that a judgment in favor of the plaintiff, without more, is a judgment against the defendants named in, and served with, process, unless there is something on the record to show that one or more of them was excepted.
It is argued, however, that because the defendants were described in the summons and caption of the suit as the president, secretary and treasurer of the association, therefore it must be presumed that the judgment was entered against them in a representative or official capacity and not personally. But there could be no such thing as a judgment against them in a representative capacity, and in that important particular the analogy between a judgment against a man as executor, and one describing him as president of a corporation or joint stock company fails. The Act of May 1, 1876, P. L. 89, provides that such associations shall be sued in their association name, and a judgment against the president to be levied of the goods, etc., of the association would be a novelty.
Again, it is argued that because the record shows that the plaintiff’s claim was for the “ amount due him for cream sent to the said creamery ” it is to be presumed that the suit was brought for a debt of the association, and that the justice intended to enter judgment against the latter and not against the officers personally. There is authority for saying that an obscure judgment entry may be construed with reference to the *178pleadings and record, and if, in the present case the record showed that the action was brought to enforce a liability of the association, there would be much force in the argument of the appellant’s counsel. We are unable, however, to concede the premises. The averment that the cream was “sent to said creamery” does not carry with it the implication that it was sold to the association operating the creamery; it is rather to be implied, after judgment and in a collateral proceeding, that it was delivered at the instance and request of the individuals sued. Therefore, without further elaboration, we conclude that the addition of his official title to the name of the defendant is to be regarded as descriptio personm, and rejected as surplusage.
The plaintiff in this bill and his codefendants in the action brought before the justice were in default from the beginning. They did not appear to the action nor appeal from the judgment nor sue out a writ of certiorari. They are not, therefore, entitled to the aid of a court of equity to relieve them from the consequences of their neglect to avail themselves of their legal remedies. And, there being no clear implication from the record to the contrary, the judgment must be regarded, in a suit brought to prevent or control the execution of it, as having been entered against the defendants personally. Even if the record were ambiguous they had an adequate remedy at law, by certiorari, and it was their duty to pursue it.
The decree is affirmed and the appeal dismissed at the costs of the appellant.